COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS



 LINDA S. RESTREPO AND CARLOS E.                                No. 08-13-00007-CV
 RESTREPO d/b/a COLLECTIVELY RDI                §
 GLOBAL SERVICES AND R & D                                         Appeal from the
 INTERNATIONAL,                                 §

                                                §            County Court at Law No. 5
                   Appellants,
                                                §             of El Paso County, Texas
 v.
                                                §              (TC# 2012-DCV04523)
 ALLIANCE RIGGERS &
 CONSTRUCTORS, LTD.,
                                                §
                   Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. It appearing to this Court that Appellants are indigent for purposes of appeal,

this Court makes no other order with respect thereto. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 13TH DAY OF MARCH, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.